Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1-16, 18-22 and 24-25 are pending in this application.

Election/Restrictions
Applicant’s election of Group I (i.e. Y = O) and a single disclosed species in the reply filed on 03/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

    PNG
    media_image1.png
    111
    250
    media_image1.png
    Greyscale

The examiner searched the elected species and found no prior art, thus, the search was expanded to cover full scope of the elected invention of Group I.

3.	The claims are drawn to multiple inventions for reasons set forth in the restriction requirement.  The claims are examined only to the extent that they read on the elected invention.  Cancellation of the non-elected subject matter is recommended in response to this Office Action.  Note that claim 1 is generic, thus, applicants have to delete claim 1 or insert a chemical structure from claim 2.  It is recommended that applicants delete Y = CH2, Y = NR24, Y = S, SO or SO2 that are drawn to the non-elected inventions from claim 2.


    PNG
    media_image2.png
    326
    641
    media_image2.png
    Greyscale


Since applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  

Response to Amendment
4.	Applicant’s amendment filed 11/03/2021 in response to the previous Office Action (08/06/2021) is acknowledged.  Rejections of claims 1-16 under 35 U.S.C. 112(b) (item 6) has been maintained.  The nonstatutory double patenting rejections (items 8-14) have been maintained.  Applicants did not amend the claims nor did they file terminal disclaimer to overcome the issues.    	  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 and claims dependent thereon are rejected because the claim language “A compound, comprising a 2,4-pyrimidinediamine moiety and a means for delivering the 2,4-pyrimidinediamine moiety in vivo” is not clear.   Claim 1 starts as a compound claim and ends up as an intended use claim.  It is unclear what 2,4-pyrimidinediamine moiety is delivered in vivo and also it is unclear what means is used to deliver said moiety.  Do applicants intend a compound claim? If so, applicants have to delete the intended use.  Do applicants intend a prodrug of a 2,4-pyrimidinediamine that comprises a means for delivering the 2,4-pyrimidinediamine in vivo? If so, the claim should be written as a prodrug claim.  
According to a telephonic interview with applicants on 07/22/2021, the examiner suggested that applicants amend claim 1 as a method claim and also recite a proper language of means-plus-function.  Applicants submitted a supplementary amendment on 07/27/2021, but applicants did not amend claim 1 to resolve the issue.  Claim 1 that starts as compound claim fails to recite a specific chemical structure for performing the in vivo. The examiner recommends that applicants review their invention and amend claim 1.

				Response to arguments
	Applicant’s argument filed 11/03/2021 has been fully considered but it is not persuasive.
Applicant’s lengthy arguments has been carefully reviewed, but it is not sufficient to overcome the 112(b) rejection.  Applicants argue: “Applicants respectfully submits that it is intended to invoke 35 USC §112, sixth paragraph,……As a first step, in examining a claim under 35 USC §112, six paragraph, the Office must review the structures, materials or acts described by the specification that are included within means plus function feature of features.”  Applicants also argued by referring paragraphs [0006] and [0007] to support their arguments.  

    PNG
    media_image3.png
    220
    659
    media_image3.png
    Greyscale

The examiner disagrees with applicants’ arguments.  Paragraphs [0006] and [0007] disclose prodrugs, substitution at the nitrogen to a progroup Rp that metabolizes or transforms.  Applicant’s arguments is not relevant to the 112(b) issue raised above. Claim 1 is drawn to a compound and not a prodrug.  If applicants intend a prodrug, they in vivo. Applicants can also use paragraph [0106] disclosure to resolve the issue (see below).  

    PNG
    media_image4.png
    296
    715
    media_image4.png
    Greyscale

To expedite prosecution, the examiner recommends that applicants amend the claims so that this case is condition or allowance.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

8.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 7,989,448. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claims 1-17 of U.S. Patent No. 7,989,448. The compound recited in the instant claims are disclosed in the disclosure of said patent.
				Response to arguments
	Applicant’s argument filed 11/03/2021 has been fully considered but it is not persuasive.
Applicant’s argue that the Office did not review the claims and determining their scope as set forth in MPEP § 2181 and Graham v, John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966).  The examiner disagrees with applicant’s argument. This case is a continuation case of 15/360, 025 that is a continuation case of 14,995, 027,……..that is a continuation of 12/268, 218 that is a continuation of parent case 11/557,049.  The claimed subject matter in the instant application is disclosed in the continuation case.  The claimed subject matter in this instant case is not part of a restricted subject matter in the continuation cases, thus, the non-statutory double patenting rejection is proper. Applicants have to file a terminal disclaimer to overcome this rejection.

s 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7,449,458. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claims 1-13 of U.S. Patent No. 7,449,458. The compound recited in said patent is the same compound as the elected compound of Group I.  
				Response to arguments
	Applicant’s argument filed 11/03/2021 has been fully considered but it is not persuasive.
See the arguments in paragraph 8 above.

10.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,211,888. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claim 1 of U.S. Patent No. 8,211,888. The compound recited in said patent is the same compound as the elected compound of Group I.  
				Response to arguments
	Applicant’s argument filed 11/03/2021 has been fully considered but it is not persuasive.
See the arguments in paragraph 8 above.

s 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,476,263. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claim 1 of U.S. Patent No. 8,476,263. The compound recited in said patent is the same compound as the elected compound of Group I.  
 				Response to arguments
	Applicant’s argument filed 11/03/2021 has been fully considered but it is not persuasive.
See the arguments in paragraph 8 above.

12.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,785,437. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claim 1 of U.S. Patent No. 8,785,437. The compound recited in the instant claims are disclosed in the disclosure of said patent.
				Response to arguments
	Applicant’s argument filed 11/03/2021 has been fully considered but it is not persuasive.
See the arguments in paragraph 8 above.

s 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,266,912. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claim 1 of U.S. Patent No. 9,266,912. The compound recited in the instant claims are disclosed in the disclosure of said patent.
				Response to arguments
	Applicant’s argument filed 11/03/2021 has been fully considered but it is not persuasive.
See the arguments in paragraph 8 above.

14.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,577,381. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claim 1 of U.S. Patent No. 10,577,381. The compound recited in the instant claims are disclosed in the disclosure of said patent.
				Response to arguments
	Applicant’s argument filed 11/03/2021 has been fully considered but it is not persuasive.
See the arguments in paragraph 8 above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
					 
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Kahsay Habte/
Primary Examiner, Art Unit 1624



November 16, 2021